Case 1:03-cr-00296-LMB Document 942 Filed 11/05/19 Page 1 of 2 PageID# 2668



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division

 SEIFULLAH CHAPMAN,

          Movant,
                                                   Criminal Case No. 1:03-cr-296-A
     v.

 UNITED STATES OF AMERICA,

          Respondent



           MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE



          Defendant, SEIFULLAH CHAPMAN, through counsel, respectfully requests this

Honorable Court to order the early termination of his supervised release pursuant to 18 U.S.C. §

3583(e)(1). In support of this motion, Mr. Chapman submits the attached Memorandum in Support

of his Motion for Early Termination of Supervised Release.



Respectfully submitted,


s/ Gerald Thomas Zerkin                            s/ Nicole Godfrey
Gerald Thomas Zerkin                               Nicole Godfrey, Admitted Pro Hac Vice
Attorney-At-Law                                    Taylor Volkman, Student Attorney
Virginia Bar #16270                                Annika Adams, Student Attorney
2025 E. Main Street, Ste. 108                      Susannah Rogers, Student Attorney
Richmond, VA 23223                                 University of Denver College of Law
(804) 921-4884                                     Student Law Office | Civil Rights Clinic
zerkingt@msn.com                                   2255 E. Evans Ave., Ste. 335
                                                   Denver, CO 80208
                                                   (303) 871-6441
                                                   ngodfrey@law.du.edu



                                               1
Case 1:03-cr-00296-LMB Document 942 Filed 11/05/19 Page 2 of 2 PageID# 2669



                                     CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2019, I electronically filed the foregoing with the

Clerk of Court for the Eastern District of Virginia using the CM/ECF system, which will send

notification of such filing to the following:

       Gordon D. Kromberg, Esq.
       Assistant United States Attorney
       United States Attorney’s Office
       2100 Jamieson Avenue
       Alexandria, VA 22314

       David Howard Laufman, Esq.
       Assistant United States Attorney
       United States Attorney’s Office
       2100 Jamieson Avenue
       Alexandria, VA 22314

       John Thomas Gibbs, Esq.
       Assistant United States Attorney
       United States Attorney’s Office
       2100 Jamieson Avenue
       Alexandria, VA 22314


                                                s/ Gerald Thomas Zerkin
                                                Gerald Thomas Zerkin
                                                Attorney-At-Law
                                                Virginia Bar #16270
                                                2025 E. Main Street, Ste. 108
                                                Richmond, VA 23223
                                                (804) 921-4885
                                                zerking@msn.com




                                                   2
